Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 5/13/2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 1 defines that the method is of “manufacturing a tyre tread” whereas step (a) in the method includes providing a tire casing.  As this step of providing a tire casing would seem to indicate that the method is forming more than just a tread (i.e. is seemingly forming a tread on a tire casing), there is an apparent inconsistency between the preamble and the body of the claimed method, this creating an ambiguity in assessing the scope of the claim.

	In claim 2, line 2, “parallel one another is awkward and confusing - it appear that e.g. “to” should be inserted after “parallel.”
	In claim 4, the scope of “increasing rubber stitching properties” is not readily ascertainable as stitching in tire building is a well-known pressing process but there is no readily understood meaning of what increasing stitching properties would represent.  As such, the metes and bounds of protection afforded by this language cannot be readily ascertained.
	In claim 7, line 3, the inclusion of “or calendaring” within parentheses renders it unclear whether this is a required feature of the claim - if it is, it is suggested that the parentheses be removed.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “agricultural tyre”, and the claim also recites “agricultural pneumatic tyre” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because with the use of “in particular”, there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini (US 2013/0087259) taken in view of Buxton et al. (US 2014/0034199).
	Mancini discloses a method of manufacturing a tire/tread having crosswise blocks/lugs (12) projecting from a tread base, the method comprising providing a tire casing (2) and tread belts (5), arranging plural blocks (12) after and thus onto the belts (e.g. paragraphs [0097]-[0098]) and curing the assembly in a curing mold (e.g. paragraph[h [0125]).  The claimed arranging blocks onto the belts is read as inclusive of indirect application as in Mancini given the clear indication in the specification that additional rubber material is not excluded (page 4, lines 1-4 of the specification).  Mancini further suggests that the building of the tread uses a drum (14) but does not teach winding a rubber ribbon about the blocks so as to shield the blocks.
	Buxton is also directed to improvements applicable to lug type tires (Fig. 1, paragraph [0027]) and teaches providing an additional layer that covers the tread for a variety of reasons (paragraphs [0038]-[0046]), including as a protective layer applicable especially to off road and 
	As to claim 2, as depicted, the blocks of Mancini are cut perpendicular to their length and would thereby have substantially parallel axially inner and outer walls, provision of such a construction being obvious following this guidance.  As to claim 3, the covering layer in Buxton is taught to desirably be a different compound from the blocks - e.g. paragraphs [0038]-[0046].  As to claim 4, as already noted, it is unclear what is meant by stitching properties in the claim.  In any event, Mancini teaches pressing and potentially heating to enhance adhesion of the blocks (paragraphs [0108], [0112], [0115]), this increasing adhesion with stitching being reasonably considered to satisfy this indefinite claim requirement.  As to claim 5, the blocks are applied with the casing on a construction drum (14).  As to claim 6, the blocks as depicted by Mancini clearly meet these requirements (Fig. 1).  As to claim 7, strip (25) is extruded and the blocks cut off (26).  As to claim 9, Mancini describes that the tire is particularly suitable for tires adapted to operate on “grounds of weak consistency such as on earth, mud and the like” (paragraph [0002]), agricultural tires as well-known, operating on such ground - e.g. note also Buxton indicating an understanding that agricultural tires encounter corn stalks, rocks etc. and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mancini (US 2013/0087259) taken in view of Buxton et al. (US 2014/0034199) as applied to claim 1 above, and further in view of Mattocci (US 2015/0107755).
	To apply the Mancini method to a method of regenerating used tire treads would have been obvious in view of Mattocci.  In particular, Mattocci is also directed to applying rubber blocks to form an off-road type lug tread and suggests an understanding that such processing can be used to form either new tires or worn tires can be retreaded.  Given that it is known to alternatively form new tires or retreaded tires in a similar block applying method (i.e. that of Mattocci), to retread tires using the Mancini/Buxton processing would have been an obvious alternative to forming a new tire and lead to none but the expected rand predictable results.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 3, 2021